On November 9, 1989, the Defendant was sentenced to forty (40 years for Mitigated Deliberate Homicide, plus fifteen (15 years for being a persistent felony offender, plus four (4 years for the use of a dangerous weapon; said sentences to run consecutively and 270 days credit for time served. Dangerous Offender.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Comb.
The Defendant was present and was represented by Dave Ohler, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
*27DATED this 23rd day of April, 1990.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division.